Citation Nr: 9933599	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from March 1972 to April 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In July 1998 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  Thereafter, 
evidence dated within the time frame necessary for timely 
submission was forwarded to the Board by the veteran in 
support of his claim, including Deck Logs, which he argues 
support the occurrence of a claimed stressor.  This evidence 
was received at the Board with a waiver of initial RO 
consideration prior to the Board decision; however it was not 
associated with the veteran's claims file and thus was not 
considered prior to the Board's decision.  

Pursuant to 38 C.F.R. § 20.904(a) (1999), a decision should 
be vacated where there is a failure to afford due process of 
law in a prior appellate review.  Accordingly, in order to 
assure due process of law and to afford the veteran every 
equitable consideration, the Board's July 1998 decision, 
pertaining to the issue of entitlement to service connection 
for PTSD, is hereby vacated.  In accordance with this 
finding, the veteran's claim will be given de novo 
consideration below.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION


A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  
The record contains diagnoses of PTSD as well as other 
psychiatric disorders.  The veteran's statements concerning 
his stressors are consistent with information noted in Deck 
Logs from the USS Pensacola, which record the drowning of an 
individual in May 1974.  Therefore, the veteran's claim for 
service connection for PTSD is well grounded with in the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  For reasons set forth below, 
the Board finds that further development in this matter is 
required.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

As noted above the drowning stressor noted by the veteran has 
been noted in Deck Logs as provided by the veteran.  However, 
there is no clear diagnosis of PTSD based exclusively on the 
confirmed stressor.  

Based on the variant diagnoses, the Board is of the view that 
another VA examination regarding the etiology of the 
veteran's psychiatric disability would be helpful in an 
equitable disposition of this matter.  The record does not 
contain current examination findings/clinical corroboration 
of a "clear diagnosis" of PTSD related to the veteran's 
service.  Consequently, a new VA psychiatric examination to 
resolve the issue presented on appeal is required. The new 
examination ordered by this remand should be based on a 
complete review of the evidence of record contained in the 
claims folder and the clinical findings found present on 
examination.  Shoemaker v. Derwinski, 3 Vet. App. 248 (1992); 
see also Stanton v. Brown, 5 Vet. App. 563 (1993) (remand for 
VA examination to determine whether veteran has a current 
disability and, if so, whether it resulted from injury or 
disease in service).

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In view of the foregoing, the Board is REMANDING this case 
for the following actions:
 
1.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously treated or 
examined the veteran, to determine the 
nature and extent of any current 
psychiatric disorder.  All indicated 
tests and studies, including 
psychological studies, if determined to 
be necessary, are to be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case, and the 
examination report is to indicate whether 
the file was reviewed.  The examination 
report should contain detailed accounts 
of all manifestations of psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should specify which symptoms 
are associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, which contains 
several reports of examination, and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is informed that any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the psychiatrist is 
requested to identify the diagnostic 
criteria supporting the diagnosis.  
Should PTSD be found, the examiners 
should determine whether it is as least 
likely as not that the diagnosed PTSD is 
related to the claimed inservice 
stressful event(s).  A complete rationale 
for all opinions and conclusions 
expressed should be given.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

2.  The RO should then review the record 
and ensure that all the above actions, 
including all opinions requested, have 
been completed, and if not, corrective 
action must be taken.  When the RO is 
satisfied that the record is complete, 
the RO should readjudicate the issue of 
entitlement to service connection for 
PTSD.  


If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







